704 N.E.2d 456 (1998)
Ingolf U. BIEREICHEL, Appellant (Plaintiff Below),
v.
Steven SMITH and Local Union No. 8 of the International Brotherhood of Painters and Allied Trades, Appellees (Defendants Below).
No. 45S03-9812-CV-815.
Supreme Court of Indiana.
December 23, 1998.
David P. Jones, LaPorte, for Appellant.
Michael P. Blaize, Valparaiso, Nick J. Thiros, Merrillville, for Appellee Steven Smith.
Jennifer Kalas, Hammond, for Appellee Local Union No. 8 of the International Brotherhood of Painters and Allied Trades.
SHEPARD, Chief Justice.
Appellant Ingolf Biereichel challenges the trial court's grant of partial summary judgment in favor of defendant Local Union No. 8 of the International Brotherhood of Painters and Allied Trades. We reverse.

Procedural Posture and Relevant Facts
On March 21, 1995, Biereichel sued Steven Smith, the International Brotherhood of Painters and Allied Trades, and Local Union No. 8 for injuries suffered from an alleged altercation between Biereichel and Smith.[1] Local Union No. 8 filed a motion for partial summary judgment, which the trial court granted. Biereichel appealed that decision, and the Court of Appeals affirmed. Biereichel v. Smith, 693 N.E.2d 634, 635 (Ind.Ct. App.1998). Biereichel then sought transfer.

Decision
The trial and appellate courts in this case based their rulings on the then-existing common law rule of Calvary Baptist Church v. Joseph, 522 N.E.2d 371 (Ind.1988). See (R. at 158-62); Biereichel, 693 N.E.2d at 636-38. Calvary stood for the proposition that a member of an unincorporated association could not maintain an action against the association itself for a tort committed by another member. 522 N.E.2d at 372-75. We have today abrogated the former common law rule in the case of Hanson v. Saint Luke's United Methodist Church, 704 N.E.2d 1020 (Ind. 1998), and we now allow such suits. In the wake of Hanson, the grant of partial summary judgment in favor of Local Union No. 8 on the grounds of the common law rule is no longer justified.

Conclusion
We grant transfer and reverse the partial summary judgment granted in favor of Local Union No. 8. We remand to the trial court for proceedings on the merits.
DICKSON, SULLIVAN, SELBY, and BOEHM, JJ., concur.
NOTES
[1]  Though Biereichel's initial complaint also included Steven Smith and the International Brotherhood of Painters and Allied Trades, only Local Union No. 8 is a party to this appeal.